Title: [Diary entry: 10 April 1790]
From: Washington, George
To: 

Saturday 10th. Exercised in the Coach with Mrs. Washington and the Children. Walked in the afternoon around the Battery and through some of the principal Streets of the City. In the Afternoon the Secretary of State submitted for my approbation Letters of credence for Mr. Short as Charges de affaires at the Court of Versailles, & his own Letter to Monsr. Montmorin taking leave of that Court both directed to that Minister—also to Mr. Short on the Subject of our Prisoners at Algiers. And at Night he submitted the Copy of a letter he had drafted to Mr. Carmichael respecting the Governor of the Island of Juan Fernandez who had been disgraced & recalled from his government of that Island for having permitted the ship Washington which had suffered in a storm to put into that Port to repair the damages she had sustained in it, & to recruit her wood & water. This Ship belonged to Barrel & Co. of Boston.